Citation Nr: 0127374	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  99-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating for the purpose of 
pension benefits.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from October 1973 
to October 1976.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was born in January 1955, and has a college 
education.  He has work experience as a maintenance man, and 
last worked in January 1991.  

2.  The appellant's disabilities include paranoid 
schizophrenia, rated 50 percent disabling and a scar on the 
left cheek, rated noncompensably disabling.  

3.  The appellant's combined disability rating is 50 percent.

4.  His ratable disability is not of sufficient severity to 
preclude the "average person" from obtaining and retaining 
substantially gainful employment.  

5.  The appellant's psychiatric disorder is of sufficient 
severity to preclude him from engaging in substantially 
gainful employment when considered in conjunction with his 
age, education, and general occupational background.  


CONCLUSION OF LAW

The appellant is unemployable by reason of his disabilities.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.17 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is totally and permanently 
disabled because his schizophrenia prevents him from working, 
as evidenced by his unemployment since 1991, and, therefore, 
is entitled to an award of VA pension benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file.  Additionally, the 
September 1999 Statement of the Case informed him of what 
evidence was needed to demonstrate that his disabilities 
prevent him from working, and he was provided ample 
opportunity and time to submit evidence.  The Board notes 
that the appellant failed to appear at a Travel Board hearing 
scheduled in November 2001.  Therefore, the Board concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The veteran appealed a May 1999 rating decision that denied a 
permanent and total disability evaluation for pension 
purposes, and which listed the following disability ratings: 
paranoid schizophrenia, rated 50 percent disabling under 
Diagnostic Code 9203; a scar on the left cheek, rated 
noncompensably disabling under Diagnostic Code 7800; and 
athlete's foot, rated noncompensably disabling under 
Diagnostic Code 7813.  The combined disability evaluation was 
50 percent.

On a VA form 21-526, dated in June 1994, the appellant 
indicated that he was born in January 1955, had completed 
four years of college, had work experience as a maintenance 
man, and last worked in January 1991.  On a VA form 21-527, 
dated in February 1999, the appellant indicated he had 
completed two years of college and last worked in 1990.  

A June 1983 VA examination report noted that the appellant 
had a non-disfiguring, small laceration scar over the left 
zygoma.  A June 1983 VA skin examination reported that 
although the appellant had been treated during service for 
"athlete's foot" he indicated that the condition had 
cleared and that he had no current skin complaints.  
Examination of the appellant's feet did not reveal any 
abnormality, and the diagnosis was no skin disease found.  

Review of the claims file reveals that the appellant has had 
numerous periods of VA hospitalization since 1982 for 
treatment of his psychiatric problems, which were 
consistently diagnosed as schizophrenia.  The initial period 
of treatment was from March to June 1982, when he 
demonstrated a guarded interpersonal attitude, a constricted 
affect, a preoccupation with premonitions, experiences of 
alienation (radio and televisions speak about him), ideas of 
reference about a guy named Dowdell who beat his mother and 
grandmother to death, auditory hallucinations telling him to 
kill, concrete proverb interpretation, good memory, poor 
calculation, very poor judgment and insight, and reversed 
sleep.  Therapy and group meetings improved his condition, 
with his paranoid ideas disappearing and sleep becoming 
normal.  The appellant was reported to be improved at 
discharge, and the prognosis was considered good, if he took 
his medications.  

He was next hospitalized from December 1983 to February 1984, 
when he appeared somewhat suspicious and paranoid at 
admission, and had poor insight and judgment.  But he denied 
auditory or visual hallucinations and was not suicidal or 
homicidal.  He improved with medications but failed to attend 
group counseling or individual therapy.  

The appellant was hospitalized in March 1984 with a feeling 
that he was going to hurt himself.  He indicated that he had 
experienced auditory hallucinations telling him to kill 
himself but denied visual hallucinations or 
homicidal/suicidal ideations.  He had ideas of reference, 
delusions of persecution, paranoid ideations, mood swings, 
and poor insight and judgment.  At discharge in June 1984, it 
was reported that he had made steady progress on medications.  

He was admitted for 17 days in August 1992 after allegedly 
attempting suicide by hanging himself, which had been 
prevented by his girlfriend.  He gave a history of crack 
cocaine use and alcohol abuse, and stated that he had been 
attempting to be accepted into a VA addiction recovery 
program.  He indicated that he was currently feeling out of 
control.  He was noted to have the following symptoms: a 
dysphoric mood; an anxious, distant, and guarded affect; 
homicidal and suicidal ideation; an intact memory; and fair 
insight, judgment, and impulse control.  He admitted to 
paranoid thoughts, and was felt to be a moderate suicidal 
risk outside of the hospital.  

He was hospitalized from June to July 1994 feeling "just a 
little depressed."  It was noted that he made an abrupt 
turnaround during the hospitalization, becoming pleasant and 
cooperative and interacting well with others.  

When hospitalized for 24 days in September 1994, the 
appellant was cooperative and attentive, had good eye contact 
with no abnormal behavior, and related in a clear and 
relevant manner with a normal tone of voice.  His mood was 
reported to be euthymic and his affect to be constricted.  
His main preoccupation was to get some multi-vitamins and the 
same medications he had received at his last admission.  He 
had no abnormal thinking, like thought broadcasting, ideas of 
reference, or experiences of alienation.  He denied any form 
of hallucinations, but had a feeling about his family not 
treating him well.  He was not considered a threat to himself 
or others, was oriented times three, and had an intact 
memory.  Judgment was impaired and insight was poor.  He 
denied drug abuse.  

He was hospitalized in February 1995 feeling nervous, 
irritable, suspicious, and paranoid. He had vague complaints 
of blackouts and body aches related to back muscle spasms.  
He was considered well developed, well nourished, conscious, 
coherent, cooperative, anxious, and apprehensive.  He had 
normal and relevant speech, productive thought, good 
orientation, adequate intellect and memory, and fair insight 
and judgment.  He denied hallucinations and suicidal 
ideations, but indicated that he was having some homicidal 
thoughts in general because he felt "like somebody's after 
me and trying to harm me, and I will defend myself."  At 
discharge in May 1995, he was considered socially and 
industrially impaired.  

He was re-hospitalized in June 1995 with complaints of 
nervousness, hearing voices, mood swings, and periods of 
depression.  He indicated that he did not trust others or 
like to be around people, and that he felt people were out to 
get him.  He admitted to a problem with anger control, in 
that he usually got into fights with people very easily.  
Mental status examination revealed that he had poor eye 
contact and was withdrawn, anxious, and easily irritable.  He 
admitted to auditory hallucinations and expressed paranoid 
ideations and suspiciousness.  Insight and judgment were 
impaired, but he was alert and oriented to time, place, and 
person, and reported that he had no suicidal or homicidal 
ideation.  It was noted that he improved during his stay.  He 
was considered incompetent to handle funds, and the prognosis 
was guarded because of his chronic illness and chronic 
paranoid thinking.  

The most recent period of hospitalization of record was for 
nine days in January 1999.  He was admitted with complaints 
of blackouts, hearing voices, and homicidal ideation.  He 
appeared dysphoric, distraught, suspicious, and somewhat 
agitated, while admitting to auditory hallucinations and 
suicidal ideations.  Otherwise, he was found to be well 
nourished, well kept, and well oriented.  He had no speech or 
thought disorder, his memory was intact, and his insight and 
judgment appeared to be superficial to his problems.  
Physical examination revealed a history of arthritis.  During 
his hospital course, he showed signs of paranoid ideations 
and homicidal ideation, but was found, otherwise, to be free 
of any overt psychosis.  He was placed on psychotic 
medications and underwent supportive therapy and individual 
counseling.  It was reported that he showed gradual elevation 
(sic) in his symptoms, usually attended his activities, and 
was not a management problem.  After continued improvement, 
he agreed to a discharge, which was to outpatient care.  His 
prognosis was reported as guarded, and he was considered in 
moderate remission, competent, and unemployable.  The 
physician opined that the appellant was totally and 
permanently disabled due to his chronic psychiatric disorder.  

In addressing the appellant's claim that his disabilities 
prevent him from working, the Board must evaluate the current 
symptoms associated with those disabilities under the rating 
criteria set forth in Part 4 of VA's Schedule for Rating 
Disabilities.  The RO has assigned rating percentages to the 
appellant's disabilities shown in the recent medical records 
and reports.  These evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  Separate rating codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  In assigning the 
percentage ratings, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804), or, if on the face, when it is productive of 
moderate disfigurement (Diagnostic Code 7800).  Scars may 
also be rated under Diagnostic Code 7805 as for limitation of 
function of the body part affected.  While the appellant's 
listed disabilities included the scar on the left cheek, the 
evidence does not show that it is disfiguring, tender and 
painful, poorly nourished, or results in any limitation of 
function.  Therefore, the Board finds the noncompensable 
rating currently assigned for the left cheek scar to be the 
proper rating.  

Under 38 C.F.R. § 4.118, dermatophytosis is rated as for 
eczema (Diagnostic Code 7813).  When eczema is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant, a 
50 percent evaluation is assigned.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, eczema is assigned a 10 percent 
evaluation.  When eczema has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is assigned (Diagnostic 
Code 7806).  As no skin disease was found at the June 1983 VA 
skin examination, and the evidence does not show any current 
complaint or finding related to athlete's foot, the Board 
finds the noncompensable rating currently assigned for 
athlete's foot to be the proper rating.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when schizophrenia results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203, 
effective November 7, 1996.  

While the appellant may meet a couple of the criteria listed 
for a 70 percent rating for schizophrenia, the Board finds 
that, on the whole, his symptoms more nearly approximate the 
criteria listed for a 50 percent rating.  It is not shown 
that he experiences a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-term and long-term memory; or impaired abstract 
thinking.  Therefore, he is currently assigned the proper 
rating for his schizophrenia.  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war, and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.  None of these disabilities is contended or shown.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements at 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, the 
appellant has not met the percentage requirements of 
§ 4.16(a).  He has no disability ratable at 60 percent, and 
his combined disability evaluation is only 50 percent.

However, a permanent and total rating for pension purposes 
may still be granted on an extraschedular basis under 
38 C.F.R. § 4.17(b), which states that "[c]laims of all 
veterans who fail to meet the percentage standards but who 
meet the basic entitlement criteria and are unemployable, 
will be referred by the rating board to the Adjudication 
Officer under §3.321(b)(2) of this chapter".  

Where the evidence of record establishes that an applicant 
for pension, who is basically eligible, fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his or her disability(ies), age, occupational background 
and other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Adjudication 
Officer, or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  38 C.F.R. 
§ 3.321(b)(2)

In this case, the Board notes that the appellant is 46 years 
old, has indicated that he completed four years of college, 
has been unemployed since 1991, and has been hospitalized on 
many, many occasions over the past 19 years due to his 
schizophrenia, with his symptoms appearing to have worsened 
at the last hospitalization in January 1999.  Additionally, 
the physician who treated the appellant during that last 
period of hospitalization opined that he was unemployable 
based on permanent and total disability from his psychiatric 
disorder.  After weighing the evidence, the Board has 
determined that there is a approximate balance of the 
positive and negative evidence with regard to whether the 
appellant is unemployable.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that the appellant is 
entitled to a permanent and total disability evaluation for 
pension purposes.  


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

